EX 10.4


PROMISSORY NOTE
[Term Loan]




DATE OF NOTE:
June 30, 2011



PRINCIPAL AMOUNT:
$536,192.17



MATURITY DATE:
The earlier of (i) January 31, 2013 or (ii) the occurrence of an Event of
Default.  Interest shall be computed the basis of the actual number of days
elapsed in a year of 360 days.



INTEREST RATE:
A fixed rate of interest of five percent (5%).



BORROWER:
M-tron Industries, Inc. a Delaware corporation and Piezo Technology, Inc., a
Florida corporation, jointly and severally



BORROWER'S ADDRESS:                             c/o The LGL Group, Inc.
2525 Shader Road
Orlando, Florida 32804
 
Attention: R. LaDuane Clifton, Chief Accounting Officer



LENDER:
J.P. Morgan Chase Bank, N.A.



LENDER'S ADDRESS:                                      420 South Orange Avenue
CNL Center II, 2nd Floor
Orlando, Florida  32801


FOR VALUE RECEIVED, the undersigned (the "Borrower") does hereby covenant and
promise to pay to the order of the Lender or to its successors and assigns, at
the Lender's Address or at such other place as the Lender may designate to the
Borrower in writing from time to time, in legal tender of the United States, the
Principal Amount of this Note, together with interest from the date hereof
computed at the Interest Rate on the unpaid balance of the Principal Amount at
the times and in the amounts set forth herein.


This Note is secured by a Master Security Agreement of even date granted by the
Borrower in favor of Lender (the “Collateral Document”), the Master Loan
Agreement between Borrower and Lender (the “Loan Agreement”) and UCC Financing
Statements (the "Financing Statements"), and other agreements by and between
Borrower and Lender.
 
This Note, the Collateral Document, Loan Agreement, Financing Statements and
such other agreements are hereinafter referred to collectively as the "Loan
Documents" and the loan evidenced thereby is hereinafter referred to as the
"Loan."  Terms used herein but not otherwise defined hereunder are defined as
set forth in the Loan Agreement.  All of the terms, definitions, conditions and
covenants of the Loan Documents are expressly made a part of this Note by
reference in the same manner and with the same effect as if set forth herein at
length, and any holder of this Note is entitled to the benefits of and remedies
provided in the Loan Documents.
 
1. Terms of Repayment: All payments of principal and interest shall be made in
lawful currency of the United States of America which shall be legal tender in
payment of all debts, public and private, at the time of payment.  Monthly
principal and interest payments of $29,500.00 shall commence on August 5, 2011
and shall continue monthly thereafter on the 5th of every month until the
Maturity Date;  provided that the entire principal balance, together with all
accrued and unpaid interest and any other charges, advances, and fees, if any,
outstanding hereunder shall be due and payable in full on the earlier of the
Maturity Date or upon acceleration of the Note.  All payments shall be applied
first to accrued and unpaid interest due hereunder and the balance to principal.
 
2. Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note or under any other Loan Documents, the Borrower hereby
authorizes the Lender to initiate debit entries to Account Number xxxxxxxxx at
the Lender and to debit the same to such account. This authorization to initiate
debit entries shall remain in full force and effect until the Lender has
received written notification of its termination in such time and in such manner
as to afford the Lender a reasonable opportunity to act on it. The Borrower
represents that the Lender is and will be the owner of all funds in such
account. The Borrower acknowledges: (1) that such debit entries may cause an
overdraft of such account which may result in the Lender’s refusal to honor
items drawn on such account until adequate deposits are made to such account;
(2) that the Lender is under no duty or obligation to initiate any debit entry
for any purpose; and (3) that if a debit is not made because the
above-referenced account does not have a sufficient available balance, or
otherwise, the payment may be late or past due.
 
3. Prepayment.  An prepayment under this Note shall be subject to a prepayment
premium defined hereinbelow (the “Prepayment Premium”) in addition to any
otherwise due under any applicable Rate Management Agreement (as defined in the
Loan Agreement).
 
4. Prepayment Premium. In consideration of the Bank offering the Borrower a
fixed rate of interest on this Note, the Borrower agrees that if the Borrower
prepays all or any portion of the principal balance of this Note prior to the
scheduled payment due date and/or the stated maturity date set forth above
(whether by acceleration, prepayment or otherwise) the Borrower agrees to pay
the Bank, in addition to all accrued and unpaid interest on the principal amount
prepaid, on the date of prepayment (as liquidated damages and not as a penalty),
a Prepayment Premium equal to the sum of the differences between (a) each
scheduled interest payment which would have been made on the prepaid amount if
such prepayment had not occurred and (b) the corresponding fixed-rate interest
payment which would be received under an interest rate swap which the Bank shall
be deemed to have entered into as of the date of such prepayment (the
“Replacement Swap”) covering its payment obligations under an interest rate swap
which the Bank shall be deemed to have entered into when the prepaid amount was
originally funded, with each such difference discounted to a present value as of
the date of prepayment using the fixed interest rate of the Replacement Swap as
the applicable discount rate. The Borrower acknowledges that the Bank might not
fund or hedge its fixed-rate loan portfolio or any prepayment thereof on a
loan-by-loan basis at all times, and agrees that the foregoing is a reasonable
and appropriate method of calculating liquidated damages for any prepayment
irrespective of whether any of the foregoing hedging transactions have in fact
occurred or occurred precisely as stated with respect to the loan evidenced by
this Note. All calculations and determinations by the Bank of the amounts
payable pursuant to the preceding provisions or of any element thereof, if made
in accordance with its then standard procedures for so calculating or
determining such amounts, shall be conclusive absent manifest arithmetic error.
If the Bank accelerates this Note following default, any subsequent tender by or
on behalf of the Borrower of full payment of this Note is conclusively agreed to
be an evasion of the prepayment charge provisions of this Note. The payment will
be deemed a voluntary prepayment and will be accompanied by payment of the
prepayment charge.
 
5. Late Charges. If Borrower fails to pay the installments of interest and
principal on any due date provided for herein or within ten (10) days
thereafter, then Borrower shall pay to Lender a late payment charge equal to
five percent (5%) of the amount of the unpaid installment as liquidated
compensation to Lender for the extra expense to Lender to process and administer
the late payment, Borrower agreeing, by execution hereof, that any other measure
of compensation for a late payment is speculative and impossible to compute.
This provision for late charges shall not be deemed to extend the time for
payment or be a “grace period” or “cure period” that gives Borrower a right to
cure an Event of Default.  Imposition of late charges is not contingent upon the
giving of any notice or lapse of any cure period provided for in the Loan
Documents and shall not be deemed a waiver of any right or remedy of Lender,
including without limitation, acceleration of this Note.
 
6. Default.  A Default or an Event of Default shall be as set forth in the Loan
Agreement.
 
7. Acceleration.  Upon the occurrence of an Event of Default hereunder or under
the terms of any one or more of the Loan Documents, Lender may declare the then
outstanding principal and all accrued but unpaid interest immediately due and
payable and upon acceleration and thereafter this Note shall bear interest at
the Default Rate, hereinafter defined, until all indebtedness evidenced hereby
and secured by the Loan Documents has been paid in full.  Further, in the event
of such acceleration, the Loan, and all other indebtedness of Borrower to Lender
arising out of or in connection with the Loan shall become immediately due and
payable, without presentation, demand, protest or notice of any kind, all of
which are hereby waived by Borrower.  Any judgment rendered on this Note shall
bear interest at the Default Rate (as herein defined).
 
8. Default Rate.   Default Rate shall mean and refer to a rate of interest at
the Interest Rate plus 3.0% if then permitted under applicable law.
 
9. Application of Payments.  All sums received by Lender for application to the
Loan may be applied by Lender to late charges, expenses, costs, interest,
principal, and other amounts owing to Lender in connection with the Loan in the
order selected by Lender in its sole discretion.
 
10. Expenses.  In the event this Note is not paid when due on any stated or
accelerated maturity date, or should it be necessary for Lender to enforce any
other of its rights under this Note, or the Loan Documents, Borrower will pay to
Lender, in addition to principal, interest and other charges due hereunder or
under the Loan Documents, all costs of collection or enforcement, including
reasonable attorneys' fees, paralegals' fees, legal assistants' fees, costs and
expenses, whether incurred with respect to collection, litigation, bankruptcy
proceedings, interpretation, dispute, negotiation, trial, appeal, defense of
actions instituted by a third party against Lender arising out of or related to
the Loan, enforcement of any judgment based on this Note, or otherwise, whether
or not a suit to collect such amounts or to enforce such rights is brought or,
if brought, is prosecuted to judgment.
 
11. Waiver.  All persons now or at any time liable for payment of this Note,
whether directly or indirectly, hereby waive presentment, protest, notice of
protest and dishonor.  The undersigned expressly consents to any extensions and
renewals, in whole or in part, to the release of any or co-makers and any
collateral security or portions thereof, given to secure this Note, and all
delays in time of payment or other performance which Lender may grant, in its
sole discretion, at any time and from time to time without limitation, all
without any notice or further consent of Borrower, and any such grant by Lender
shall not be deemed a waiver of any subsequent delay or any of Lender's rights
hereunder or under the Loan Documents.
 
12. Usury.  In no event shall this or any other provision herein or in the Loan
Documents, permit the collection of any interest which would be usurious under
the laws of the State of Florida.  If any such interest in excess of the maximum
rate allowable under applicable law has been collected, Borrower agrees that the
amount of interest collected above the maximum rate permitted by applicable law,
together with interest thereon at the rate required by applicable law, shall be
refunded to Borrower, and Borrower agrees to accept such refund, or, at
Borrower's option, such refund shall be applied as a principal payment
hereunder.
 
13. Modification.  This Note may not be changed orally, but only by an agreement
in writing signed by the Lender and Borrower.
 
14. Applicable Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Florida.
 
15. Successors and Assigns.  As used herein, the terms "Borrower" and "Lender"
shall be deemed to include their respective heirs, personal representatives,
successors and assigns.  The owner of this Note may also disclose any such
information to any regulatory body having jurisdiction over Lender.
 
16. Severability.  In the event any one or more of the provisions of this Note
shall for any reason be held to be invalid, illegal, or unenforceable, in whole
or in part or in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note.  The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.  In the event any provisions of this Note are inconsistent with the
provisions of any of the other Loan Documents, or any other agreements or
documents executed in connection with this Note, this Note shall control.
 
17. Captions; Pronouns.  Captions are for reference only and in no way limit the
terms of this Note.  The pronouns used in this instrument shall be construed as
masculine, feminine, or neuter as the occasion may require.  Use of the singular
includes the plural, and vice versa.
 
18. Business Day.  Any reference herein or in the Loan Documents to a day or
business day shall be deemed to refer to a banking day which shall be a day on
which Lender is open for the transaction of business, excluding any national
holidays, and any performance which would otherwise be required on a day other
than a banking day shall be timely performed in such instance, if performed on
the next succeeding banking day.  Notwithstanding such timely performance,
interest shall continue to accrue hereunder until such payment or performance
has been made.
 
19. Information Sharing, Assignability and Confidentiality.  Borrower agrees
that the Lender may provide any information or knowledge the Lender may have
about the Borrower or about any matter relating to this Note or any of the other
Loan Documents to JPMorgan Chase & Co., or any of its subsidiaries or affiliates
or their successors, or to any one or more purchasers or potential purchasers of
this Note or any of the other Loan Documents.  The Borrower agrees that the
Lender may at any time sell, assign or transfer one or more interests or
participations in all or any part of its rights and obligations in this Note to
one or more purchasers whether or not related to Lender.
 
20. WAIVER OF JURY TRIAL.  THE PARTIES MUTUALLY AGREE THAT NEITHER PARTY, NOR
ANY ASSIGNEE, SUCCESSOR, HEIR, OR LEGAL REPRESENTATIVE OF THE PARTIES (ALL OF
WHOM ARE HEREINAFTER REFERRED TO AS THE "PARTIES") SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED
UPON OR ARISING OUT OF THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RELATED
AGREEMENT OR INSTRUMENT, ANY OTHER COLLATERAL FOR THE DEBT OR THE DEALINGS OR
THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES, OR ANY OF THEM.  NONE OF THE
PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN
WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL HAS NOT BEEN WAIVED.  THE
PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY NEGOTIATED BY THE PARTIES WITH
LENDER.  THE WAIVER CONTAINED HEREIN IS IRREVOCABLE, CONSTITUTES A KNOWING AND
VOLUNTARY WAIVER, AND IS SUBJECT TO NO EXCEPTIONS.  LENDER HAS IN NO WAY AGREED
WITH OR REPRESENTED TO BORROWER OR ANY OTHER PARTY THAT THE PROVISIONS OF THIS
PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
day and year first above written.
 



   
M-TRON INDUSTRIES, INC., a Delaware corporation
 
         
By: /s/ R. LaDuane
Clifton                                                                
   
Name: R. LaDuane
Clifton                                                                
   
Title: Chief Accounting
Officer                                                                
         
(CORPORATE SEAL)
               
PIEZO TECHNOLOGY, INC., a Florida corporation
 
         
By: /s/ R. LaDuane
Clifton                                                                
   
Name: R. LaDuane
Clifton                                                                
   
Title: Chief Accounting
Officer                                                                
         
(CORPORATE SEAL)
     

PROPER DOCUMENTARY STAMPS, IF ANY REQUIRED, HAVE BEEN PAID AND AFFIXED TO THE
THIS NOTE.


